IN THE SUPREME COURT OF THE STATE OF DELAWARE

IN RE GENERAL MOTORS                            §
COMPANY DERIVATIVE                              §          No. 392, 2015
LITIGATION                                      §
                                                §          Court Below: Court of Chancery
                                                §          of the State of Delaware
                                                §
                                                §          C.A. No. 9627-VCG


                               Submitted: February 10, 2016
                               Decided:   February 11, 2016

Before STRINE, Chief Justice; HOLLAND, VALIHURA, VAUGHN, and
SEITZ, Justices, constituting the Court en Banc.

                                            ORDER

         This 11th day of February 2016, having considered this matter on the briefs

filed by the parties and after oral argument, we find it evident that the judgment of

the Court of Chancery should be affirmed on the basis of and for the reasons

assigned in its June 26, 2015 decision.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice




1
    In re Gen. Motors Co. Derivative Litig., 2015 WL 3958724 (Del. Ch. June 26, 2015).